NICHOLS, Senior Circuit Judge,
concurring.
I join in the judgment of the court, and in the Chief Judge’s able opinion, except where it differs with what follows, i.e., except to a very minor extent I have no doubt we are applying the law correctly and doing entire justice in the premises. My concern is only with what is said.
1. I do not join in the discussion of American Hoist & Derrick Co. v. Sowa & Sons, Inc., 725 F.2d 1350, 220 USPQ 763 (Fed.Cir.), cert. filed, 52 U.S.L.W. 3862 (U.S. May 29, 1984). I read American Hoist as intimating more than the Chief Judge will allow. However, I do not find in it anything compelling a different result in the case before us than the one we have reached, and specifically, I do not think it changes any former law. As its author is, unlike myself, an active judge of this court, I leave it to him to seek, if necessary, a resolution of any conflict there may be between what is said in American Hoist and what is attributed to American Hoist here. I add, I think it is futile for any court having the volume of business we have, to suppress all heresy in mere utterance, and to impose an iron uniformity upon all our verbiage. In American Hoist, the record was full of reversible error. Here it is not. That is the distinction meaningful to me.
2. Even if we had “supervisory power” I would not wish to see it exercised to impose special interrogatories on district judges who may not want them. The reasons to the contrary suggested by our Chief Judge herein, are persuasive to me.
3. So I am taking issue about what we say, not what we do, and my position here is contrary to my more usual view that talk is cheap and the mere words chosen by an intermediate appellate judge are of little consequence. I think we are painting ourselves into corners by our eagerness to pronounce legal doctrines not immediately necessary to make our decisions, and the more important our words are, the more confining will be the corners into which we have painted ourselves. I further think that our exclusive jurisdiction, over certain areas of law, is not to be construed as a legislative direction to ignore the efforts of other courts to deal with the same problems, efforts exerted when over many years they shared the responsibility that is now ours. Not only are such efforts not to be ignored, but sporadic notice of them, when it occurs, is not to take the form of selecting decisions that happen to agree with our thinking, without regard to their place in the development of the case law in that jurisdiction. “The life of the law is not logic but experience,” and judicial experience is having to confront not just one case, but a series. As of right now, many other courts have had more continuous experience with patent validity issues than *812we have, at least as one body. Congress decreed that their conclusions should not bind us, but surely it did not require us to ignore them. Every court except, apparently, this one, knows the difference between being bound by the decision of another court, and being aided by study of the efforts of that other court to solve problems we must solve, if the aid is given only by providing examples to avoid.